Citation Nr: 0213916	
Decision Date: 10/08/02    Archive Date: 10/17/02

DOCKET NO.  97-28 032	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas


THE ISSUE

Entitlement to service connection for papillary carcinoma of 
the thyroid, status post thyroidectomy with 
hypoparathyroidism.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Osborne, Counsel



INTRODUCTION

The veteran served on active duty from December 1990 to June 
1991 and had periods of inactive duty training from May 1988 
to August 1988 and from May 1989 to July 1989.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1997 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO). The RO denied service connection for carcinoma 
of the thyroid.

It is noteworthy to mention that in a January 2001 decision, 
the Board denied the claim of service connection papillary 
carcinoma of the thyroid, status post thyroidectomy with 
hypoparathyroidism as due to an undiagnosed illness.  The 
current decision pertains to entitlement to papillary 
carcinoma of the thyroid, status post thyroidectomy with 
hypoparathyroidism on the basis of being incurred in or 
aggravated by active military service.


FINDINGS OF FACT

There is no medical evidence of a nexus between the veteran's 
post-service thyroid cancer and service. 


CONCLUSION OF LAW

Papillary carcinoma of the thyroid, status post 
thyroidectomy, with hypoparathyroidism was not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 101(24), 1110 
(West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA)

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2001); 66 Fed. Reg. 45620, 45630-631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159(c)-(d)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 66 Fed. Reg. 45620, 45630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).  

The record reflects that VA has made reasonable efforts to 
notify the appellant and his representative of the 
information and medical evidence necessary to substantiate 
his claim of service connection for papillary carcinoma of 
the thyroid, status post thyroidectomy, with 
hypoparathyroidism.  The appellant and his representative 
were provided with a copy of the appealed February 1997 
rating decision, a July 1997 statement of the case, and 
supplement statements of the case dated in August 2000, 
September 2000, and April 2002.  These documents provided 
notice of the law and governing regulations, as well as the 
reasons for the determinations made regarding his claim.  
Additionally, correspondences dated between 1997 to 2001 
inform the veteran and his representative of the VCAA, the 
evidence needed to support the claim, and how VA would assist 
the veteran in obtaining evidence to support the claim.  The 
January 2001 Board remand served to inform the veteran of the 
evidence necessary to support his claim.  Moreover, VA has 
developed the record by requesting and obtaining the 
veteran's service medical records, records from private and 
agency health care professionals, and the veteran has been 
afforded several VA examinations in connection with this 
appeal, and reports of those examinations have been 
associated with the claims folder.  Thus, under the 
circumstances in this case, the appellant has received the 
notice and assistance contemplated by law, and adjudication 
of the claim at this juncture poses no risk of prejudice to 
the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

II.  Factual Background

The veteran had active military service from December 1990 to 
June 1991.  Medical records covering his active military 
service from December 1990 to June 1991 is negative for any 
complaints, findings or diagnosis pertaining to the thyroid.  
A November 1991 hospital summary shows that the veteran was 
treated for chest pain.  Physical examination was negative 
for any thyroid abnormalities.  Atypical chest pain, acute 
myocardial infarction, rule out was diagnosed.  Medical 
records from 1987 to 1994 show that the veteran denied having 
trouble with his thyroid.

An August 1995 VA outpatient treatment report shows that a 
thyroid nodule was found.  In April 1996, the veteran 
underwent a thyroid aspiration.  Based on a biopsy, a 
diagnosis of chronic thyroiditis was entered, and surgery was 
recommended.  In May 1996, the veteran underwent a 
thyroidectomy at a VA facility.  The veteran was subsequently 
diagnosed with papillary carcinoma of the right thyroid lobe.

In an October 1997 substantive appeal, the veteran stated, in 
essence, that service connection should be granted for 
thyroid cancer.  He stated that within a year of being 
released from the Persian Gulf he was hospitalized with chest 
pains and that he had numerous other unexplained health 
problems.  He stated he also was fatigued and had muscle 
joint pain.  He related that an endocrinologist told him that 
his thyroid cancer could have been causing all of his 
problems.  He indicated that he developed thyroid cancer due 
to various chemical exposures while serving in the Persian 
Gulf.

A November 1997 VA examination report shows the veteran 
reported having undergone a thyroidectomy in May1996 and 
being diagnosed with cancer.  He stated he continued to 
experience hypocalcemic symptoms even with the medications 
that he was taking.  The veteran stated his strength had 
dropped by approximately 40 to 50 percent.  The examiner 
stated the veteran was not in any distress.  He noted the 
veteran had a thyroidectomy scar on the lower part of his 
neck.  The diagnoses were status post thyroidectomy due to 
papillary carcinoma of the thyroid and hypoparathyroidism 
following thyroidectomy.  The examiner noted he was unable to 
identify an undiagnosed illness.

In January 2001, the veteran's representative argued that the 
veteran's thyroid cancer was due to his service in the 
Persian Gulf.  The representative submits medical texts 
pertaining to thyroid cancer and noted that the text 
indicated that thyroid cancer grew slowly.

Medical reports from 2001 show that the veteran received 
follow-up treatment for his thyroid disorder.

The veteran underwent VA examination in March 2002.  The 
examiner related that he reviewed the veteran's claims file, 
including his medical records.  The examiner noted the 
veteran's history of having a thyroid nodule.  The examiner 
also noted that the veteran underwent a needle biopsy and 
thereafter a thyroidectomy.  The examiner diagnosed papillary 
carcinoma of the right thyroid gland, status post 
thyroidectomy; and hypoparathroidism secondary to the 
thyroidectomy with transient hypocalcemia.  In the comment 
section, the examiner noted that the veteran was initially 
diagnosed with papillary carcinoma in 1996.  It was also 
noted that during the veteran's cardiac evaluation in 1991 
there was no mention of thyroid abnormalities.  The examiner 
stated that the etiology of papillary carcinoma of the 
thyroid was unknown and that recent research suggested that 
some oncogenes may be involved, including the papillary 
thyroid carcinoma gene.  The examiner reported that there was 
an association with radiation to the thyroid gland during 
childhood, but noted that the veteran denied having any 
procedure that would expose his chest or thyroid to 
radiation.  The examiner related that the veteran, during his 
service during in the Gulf War transported ammunition to 
units along the Kuwait border.  The examiner again noted that 
the initial diagnosis of papillary carcinoma of the thyroid 
was made in 1996 and that there was no indication during the 
cardiac work-up in 1991 of thyroid abnormalities.  The 
examiner therefore concluded that it was unlikely that the 
papillary carcinoma of the thyroid was related to the 
veteran's active duty service and noted that the veteran was 
a reserve when diagnosed with thyroid cancer.

III.  Analysis

Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  
Active service includes active duty, any period of active 
duty for training from which the person has a disability due 
to disease or injury incurred in or aggravated by such 
service, and any period of inactive duty training from which 
the person has a disability due to injury incurred in or 
aggravated by such service. 38 U.S.C.A. §§ 101(24), 106.

When a veteran had active service for 90 days or more, and 
certain chronic diseases, including malignant tumors, are 
manifest to a compensable degree within the year after such 
active service, service connection will be rebuttably 
presumed for the condition.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309. 

The veteran asserts that he developed thyroid cancer due to 
his active military service from December 1990 to June 1991.  
He specifically asserts that his service in the Persian Gulf 
caused thyroid cancer.  The medical evidence shows that 
following his discharge from service in 1991 to 1994, the 
veteran denied having any problems with his thyroid.  It was 
not until August 1995, years after his June 1991 service 
discharge, was there any medical evidence of a problem 
pertaining to the veteran's thyroid.  Thyroid cancer was 
later diagnosed in May 1996.  Since thyroid cancer was 
diagnosed years after his discharge from service, service 
connection on a presumptive basis is not warranted.  See 
38 C.F.R. §§ 3.307, 3.309.  

The question that must be addressed in the instant case is 
whether there is any medical evidence linking the veteran's 
post-service thyroid cancer to his brief period of service 
from December 1990 to June 1991, including his service in the 
Persian Gulf.  A review of the record fails to demonstrate 
any competent medical evidence showing that the post-service 
thyroid cancer is related to his active military service.  In 
fact, in March 2002, a VA physician, based upon examination 
of the veteran and a review of the claims file, opined that 
it was unlikely that the papillary carcinoma of the thyroid 
is related to the veteran's active military service.

The veteran's assertion that his thyroid cancer is related to 
active military service from December 1990 to June 1991 
cannot serve to provide a medical nexus to service.  The 
veteran is not competent to offer opinions regarding medical 
diagnosis or causation.  As a lay person, he lacks the 
capability to provide evidence that requires specialized 
knowledge, skill, experience, training or education.  If the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet.App. 91 (1993).

In the absence of competent medical evidence showing a nexus 
between the veteran's active military service from December 
1990 to June 1991, the Board must find that the preponderance 
of the evidence is against the claim of service connection; 
the benefit-of-the doubt doctrine is inapplicable and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).



ORDER

Service connection for papillary carcinoma of the thyroid is 
denied.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

